

116 S1405 IS: To amend the Internal Revenue Code of 1986 to extend the credit for production of refined coal.
U.S. Senate
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1405IN THE SENATE OF THE UNITED STATESMay 9, 2019Mr. Daines (for himself, Mr. Cramer, Mrs. Capito, and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to extend the credit for production of refined coal.1.Extension of refined coal production tax credit(a)In generalSection 45(e)(8) of the Internal Revenue Code of 1986 is amended—(1)in subparagraph (A), by striking 10-year period each place it appears and inserting 12-year period, and(2)in subparagraph (D)(ii)(II), by striking 10-year period and inserting 12-year period.(b)Effective dateThe amendments made by this section shall apply to coal produced and sold after December 31, 2018.